Citation Nr: 1711518	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  15-21 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for erectile dysfunction, secondary to prostate cancer surgery.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

According to the December 2012 Report of Contact, the RO contacted the Veteran and recorded that the Veteran intended to withdraw his claims.  But, after considering the whole record, the Board finds that the December 2012 communication did not reflect the Veteran's true intention.  Therefore, the claims for entitlement to service connection for prostate cancer and erectile dysfunction remain before the Board.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based on age.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for prostate cancer and erectile dysfunction, secondary to prostate cancer surgery.  While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's service connection claims.

In regards to the Veteran's prostate cancer claim, the Veteran asserted in May 2013 that his prostate cancer is due to his exposure of both ionizing radiation and nonionizing radiation.  The Veteran attributed his ionizing radiation exposure to his military performance near aircrafts that transported nuclear weapons.  As to nonionizing radiation exposure, the Veteran attributed that exposure to his military performance near radar systems.  The Veteran's Form DD-214 reflects that his military occupational specialty was a weapons systems control mechanic.

The Veteran's claims file includes private and VA treatment records (relating to his service-connected neuropathy of the bilateral upper and lower extremities) that reference possible radiation exposure.  In April 2010, Dr. Zahm stated that "Mr. Cabe was potentially exposed to nuclear radiation from 1953 to 1957 while he was in the service.  He was working about nuclear warheads.  He now suffers from peripheral neuropathy that is idiopathic, i.e., no diabetes, heart failure, or other exposures that might contribute to neuropathy."  In June 2010, a VA clinician noted that "we are more inclined to attribute a late-onset neuropathy to exposure to ionizing radiation.  Neuropathy is a well-known complication and usually of delayed onset."  In November 2011, another VA clinician attributed the Veteran's neuropathy to his exposure of "ionizing radiation during his military service." 

In October 2011, the Veteran was diagnosed with prostate cancer.  The Veteran underwent a prostatectomy and bilateral obturator lymph node dissection in January 2012. 

Although prostate cancer is not a disease presumptively linked to radiation exposure under 38 C.F.R. § 3.309(d), it is a radiogenic disease and the Veteran's cancer manifested within the procedural time period for purposes of initiating development under 38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(2)(xxiii), (5)(iv).  Therefore, the Veteran is entitled to the full development procedures outlined in 38 C.F.R. § 3.311.

The AOJ has already completed some claim development under 38 C.F.R. § 3.311.  In July 2013, the AOJ requested the Air Force Medical Support Agency (AFMSA) to obtain a copy of the Veteran's DD 1141, Record of Exposure to Ionizing Radiation, or the equivalent document.  Later that month, the AFMSA responded to the request.  In its response, the AFMSA began with stating that no external or internal exposure data was recovered for the Veteran.  The AFMSA noted that "the potential for exposure to ionizing radiation when working near some radar systems did exist, but we are unable to determine what specific exposures may have resulted for this Veteran."  Also, the AFMSA indicated that, according to scientific advisory board consensus, "there are no long-term effects (including cancer) from low-level exposure to radiofrequency radiation (RFR)."  In addressing possible ionizing radiation exposure for individuals in close proximity to nuclear weapons, the AFMSA stated "[d]ue to the low exposure potential for security force personnel, dosimetry monitoring would neither have been accomplished nor required."  Ultimately, the agency could not provide a dose recommendation for the Veteran. 

Following review of the Veteran's claims file, the Board finds that additional development is needed prior to adjudication.  Principally, the AOJ has not obtained dosimetry information from the Defense Threat Reduction Agency (DTRA).  Therefore, the Veteran's claim is remanded to the AOJ for the purposes of determining the Veteran's exposure to radiation and continuing case development pursuant to all pertinent VA policy procedures and regulations. 

Last, the issue of entitlement to service connection for erectile dysfunction, secondary to prostate cancer, is inextricably intertwined with the pending service connection claim for prostate cancer.  Hence, both matters should be addressed simultaneously.

Accordingly, the case is REMANDED for the following action:

1. Update the file with any VA treatment records relevant to the Veteran's claim from November 2011 to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2. Then, in regards to the Veteran's service connection claim for prostate cancer, follow the case development procedures for disabilities resulting from ionizing radiation exposure, including 38 C.F.R. §  3.311 and any relevant VA policy guidelines.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent statement of the case, and readjudicate the Veteran's service connection claim for prostate cancer. 

5.  Then, readjudicate the claim for entitlement to service connection for erectile dysfunction, secondary to prostate cancer surgery.  

6.  If any benefit sought remains denied, for any pending claim, furnish the appellant and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.  Finally, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

